DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2015/0239775).
Claims 1-4 and 8-9 do not appear to define the actual stress versus thickness curve of a glass article.  Rather, claim 1 defines the invention based upon the characteristics of a curve (formula I) that is used to approximate the actual stress curve of a glass article.  
Amin et al. discloses a strengthened glass that “includes a first portion extending from the surface to a shallow depth and having a relatively steep slope; and a second portion extending from the shallow depth to the depth of compression.”  See paragraph [0004].  Applicants employed formula (I) of claim 1 to approximate the curves of examples b, f, g, i, and j of Amin et al. in examples 15 to 19 of the instant specification.  Therefore, the stress profile of Amin et al. can be approximated by the formula in claim 1. 
Amin et al. teaches the following characteristics of the stress profile, and these characteristics overlap the presently claimed characteristics.
Claim 1
Corresponding to stress profile attribute
Amin et al. range
Location in Amin et al.
A1 ≥ 750 MPa
Surface CS
700-1200 MPa
[0072]
A2 ≥ 150 MPa
Stress at knee
359-451 MPa
Instant specification1
B1 ≤ 5.0µm
Knee depth
3 to 8 µm
[0075]
B2 = 10% or more of thickness
Depth of compression
0.1 to 0.25 times t
[0072]
C ≤ -70 MPa
Central tension
 -81 to -90 MPa
Instant specification1
A1/B1 ≥ 150 MPa/µm
Slope of spike
40 to 200 MPa/µm
[0078]
A2/B2 ≤ 3 MPa/µm
Slope of tail
2 to 8 MPa/µm
[0074]

1The instant specification characterized examples b, f, g, i, and j of Amin et al. as comparative examples 15-19 of the instant specification and show the resultant A2 and C values in Table 3.

In tabulating the above data, the examiner changed the sign of C, A1/B1 and A2/B2 as taught by Amin et al. in accordance with the convention employed by the applicants. 
Amin et al. teach a glass composition having overlapping ranges of components with the glass recited in claim 1.  See paragraph [0107].
Each of the stress profile variables of Amin et al. and the glass composition components overlaps the relevant values in claim 1, and overlapping ranges have been held to establish prima face obviousness. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping ranges taught by Amin et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 As to claim 2, Amin et al. teaches that the total depth of compression can extend to 0.25 times the thickness of the glass.  See paragraph [0072].
As to claim 3, the examples of Amin et al. have values of A2 that fall within the claimed range.  See Table 3 of the instant specification.
As to claim 4, the examples of Amin et al. have values of C that fall within the claimed range.  See Table 3 of the instant specification.
As to claim 5, Amin et al. teaches a glass thickness of between 0.4 and 1 mm.  See Table 2.
As to claim 6, Amin et al. teaches glass compositions that have overlapping ranges of components with the glass recited in instant claim 6.  See paragraph [0107].  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 7, Amin et al. discloses that the glasses are employed as cover glasses for electronic devices.  See paragraph [0003].
As to claim 8, Amin et al. teaches a tail slope of the stress profile of 2 to 8 MPa/µm which overlaps the instant claim 8 range of 2.5 MPa/µm or less.  See paragraph [0005].
As to claim 9, the value of A1/B1 relates to the slope of the spike region A when approximated by the claim 1 formula. See Figure 5c, 9b, 10b, 11, 12b and 13b.  Specifically, A1 and B1 are values in an equation, and the stress profile of the glass is “approximated” by the equation as recited in claim 1.  Amin et al. discloses that the spike region of the actual stress profile has a slope of 40 to 200 MPa/µm.  See paragraph [0008].  It is the examiner’s position that an actual stress profile having a slope of 200 MPa/µm can be approximated by a formula in which the ratio of A1/B1 is 200 MPa/µm (as recited in claim 9).  In other words, the variation provided to the formula based upon the breadth of the term “approximated” encompasses a glass in accordance with Amin et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,312,656 (‘656). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-9 of the ‘656 patent teach a strengthened glass article having overlapping ranges of A1, A2, B1, B2, C, A1/B1, A2/B2 and glass composition components with the glass recited in instant claims 1-9, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping portion of the ranges of the claims of the ‘656 patent because overlapping ranges have been held to establish prima facie obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784